Citation Nr: 1312251	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John March


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran had active service from January 1970 to September 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Board previously remanded the claims on appeal in October 2011.  As the Board has remanded the Veteran's claims, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

The record shows that the Veteran has been diagnosed as having diabetes mellitus.  See June 2007 private medical report prepared by Dr. Richard W. Lucey.  In the introduction to the October 2011 remand, the Board indicated that in light of the Veteran's documented Vietnam service the RO should have the Veteran clarify whether he seeks service connection for this disability.  Although a handwritten notation in the claims folder states that the RO complied with the Board's instruction in a December 2011 letter, a review of that letter shows that it did not request that the Veteran clarify whether he seeks service connection for diabetes mellitus.  In light of the foregoing, the Board again refers this matter to the RO for appropriate action.  

The record also shows that the Veteran has been diagnosed as having prostate adenocarcinoma.  See November 2012 VA examination.  In light of the Veteran's documented Vietnam service the RO should also have the Veteran clarify whether he seeks service connection for this disability.  

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's PTSD is of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, complete notice was provided to the Veteran by a letter dated in February 2007.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA treatment providers, as well as the records pertinent to the Veteran's claim for Social Security Administration (SSA) disability benefits.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected PTSD for compensation purposes addressing the claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that PTSD has worsened since the most recent VA examination in November 2012.  As such, a remand is not required solely due to the passage of time since the November 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In contacting the Veteran to notify him that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptomatology, as well as to ascertain any private phsyicians and/or facilities where he received any PTSD treatment, obtaining SSA records in Virtual VA, Pensacola Vet Center records since January 2006, all outstanding VA treatment records related to the Veteran's psychiatric condition dated since March 2008 in Virtual VA, and having the Veteran undergo an additional VA compensation examination in November 2012, there was compliance with the October 2011 remand directive inasmuch as there is now sufficient information and evidence to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued a supplemental statement of the case (SSOC) in December 2012.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, as to his TDIU claim, in this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

PTSD:  Criteria & Analysis

By way of background, a May 2004 rating action granted service connection for PTSD and assigned a 30 percent disability evaluation effective March 17, 2004.  Within one year of the May 2004 determination, the Veteran did not express disagreement with the rating action, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the May 2004 rating action became final.  The Veteran filed an increased rating claim in February 2007.  The October 2011 Board decision assigned a 70 percent disability rating for the entire period under review.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

VA treatment records dated in February 2007 reflect that the Veteran denied suicidal or homicidal ideations, as well as auditory or visual hallucinations.  On March 5, 2007, the Veteran sought a VA psychiatric consultation because of legal concern related to impaired anger management and service-related nightmares.  He complained of having anxiety, depression, mood swings, hallucinations, anger control, difficulties interacting with others and ritualistic behavior.  He had poor personal hygiene.  He was oriented to person and place.  He had auditory and visual hallucinations.  He had delusions and ideas of reference.  Insight and judgment were average.  Short term memory was moderately impaired and long term memory was mildly impaired.  The Veteran had past suicide/homicide gestures, as well as continuous thoughts, although he had no plans or intentions.  GAF score was 50.  

The Veteran underwent a VA examination in March 2007.  He reported that he last worked in July 2006.  He stated that he had been a concrete finisher for the Department of Defense since 1985 and that he stopped working due to a problem with his blood pressure.  He reported that he was unable to return to work in what he has been trained to do because of medical problems.  He stated that he was separated from his fourth wife.  He reported fairly good relationships with his four children.  He stated that he continued to have problems with sleep and that he only slept about two to three hours a night.  He reported that he tended to wake very often in the night, and that he had nightmares two to three times a week.  He stated that he had intrusive memories.  He reported that he did not have any friends and he avoided being around other people.  He stated that he isolated himself in his home, aside from fishing.  He reported problems with concentration and that he had a tendency to forget appointments.  The examiner noted that the Veteran had some cognitive problems.  The Veteran reported irritability and stated that he got out of jail two or three months earlier.  

Upon mental status examination, the Veteran appeared to be wearing dirty work clothes, but otherwise demonstrated good personal hygiene.  He was pleasant and cooperative and seemed to vaguely recall the examiner from his last evaluation.  His mood was dysphoric and his affect was congruent.  The Veteran demonstrated some appropriate brightening during the session.  His thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  No inappropriate behavior was noted.  The Veteran denied suicidal or homicidal ideation.  The Veteran was able to perform activities of daily living.  He was alert, but not fully oriented.  There was some evidence of memory impairment.  Speech was largely linear and coherent, as well as of normal rate and volume.  The examiner continued the diagnosis of PTSD.  The GAF score was 50.  The examiner noted that the Veteran's symptoms fell in the moderate range of severity and occurred on a daily basis.  The examiner noted that the Veteran was unemployed, but that there was no evidence that PTSD, in and of itself, caused the Veteran to lose his job.  The examiner noted that the Veteran was separated from his fourth wife and had very few meaningful social relationships.  The examiner stated that the Veteran was alert and oriented and did not demonstrate any significant impairment in judgment.  

VA treatment records dated in March 2007 reflect that the Veteran had occasional suicidal and homicidal ideations, and although he thought about it often, he had no plans to kill himself or others.  He had auditory and visual hallucinations, in that he saw and heard military events.  The Veteran had paranoia, and was not delusional.  Judgment and insight were impaired.  In April 2007, the Veteran's orientation was good, and thought processes were fair.  The Veteran had no psychotic symptoms.  He stated that he was independent and could care for himself.  His anger control difficulties were documented.  The record further details the Veteran's encounters with law enforcement, due to outbursts of anger and violent/assaultive physical behavior, to include episodes of homicidal ideation.  The GAF score was 50.  

In May 2007, the Veteran underwent a psychiatric examination for SSA purposes.  This report reflects the Veteran's desire to self-isolate and his difficulties interacting with others, both social and familial.  The SSA psychologist indicated that the Veteran had moderately impaired concentration and social functioning and noted his recent GAF score of 45.  

VA treatment records dated in March 2008 reflect that the Veteran continued to report daily intrusive thoughts, nightmares and a continued desire to self-isolate.  On mental status examination, the Veteran was appropriately attired, appearing somewhat unclean and unkempt.  He was alert and oriented with considerable thought and effort.  The Veteran's memory was somewhat impaired, his eye contact was poor and his affect was dull/flat, an apparent indication of emotional numbing.  While the VA medical professional noted past homicidal/suicidal ideation and/or actions, the Veteran denied any such ideation at this time.  GAF score was 41.  In April 2008, the Veteran was appropriately attired and appeared neat and well groomed.  He was alert and oriented.  Recent and long-term memory appeared intact.  The Veteran denied having suicidal/homicidal ideations.  GAF score was 51.  

VA treatment records dated in April 2010 reflect that the Veteran was fully oriented and hygiene was adequate.  The Veteran did not have suicidal ideations.  

The Veteran had another VA examination in November 2012.  He indicated clearly that PTSD never stood in the way of his employment and he never missed work because of emotional or behavioral reasons.  He was separated for 10 years from his fourth wife with five children.  He reported that he lived in Pensacola with his girlfriend.  He stated that his relationship with his girlfriend was much better than his marriages.  He stated that he isolated himself and experienced suicidal and homicidal ideas without intent, but he did have a history of violence.  

Upon mental status examination, the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner stated that he had moderate to severe PTSD with moderate to severe social impairment.  The examiner stated that the Veteran's level of occupational and social impairment was best summarized as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran was not totally unemployable because of PTSD.  The examiner stated that he never had mental health or PTSD issues interfere with working, and he had a good work history.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411 for the entire period on appeal.  The Board finds that the preponderance of the evidence is against a finding that his psychiatric symptomatology related to his PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The Board notes that the Veteran separated from his fourth wife and he did not have any friends.  However, in November 2012, he stated that he was living with his girlfriend and his relationship with her was much better than his marriages.  Moreover, the Veteran reported fairly good relationships with his four children in March 2007.  Moreover, the November 2012 examiner found that the Veteran's level of occupational and social impairment was best summarized as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, i.e. not total occupational impairment.  

Further, the evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  For example, at the March 2007 VA examination, the Veteran's thought processes were within normal limits.  As to delusions or hallucinations, he reported auditory and visual hallucinations on several occasions.  However, he also denied hallucinations in February 2007 and there was no evidence of delusions or hallucinations on March 2007 VA examination.  This reflects that delusions or hallucinations were not persistent.  Moreover, at the March 2007 VA examination, the examiner found no inappropriate behavior.  At times, the Veteran has reported suicidal and homicidal ideations.  However, he denied suicidal or homicidal ideations at other times, and he stated on March 5, 2007 and March 26, 2007 that he had no plans to kill himself or others.  This reflects that he is not a persistent danger of hurting self or others.  On one occasion on March 5, 2007, the Veteran was noted to have poor personal hygiene.  However, at the March 2007 VA examination, the Veteran had good personal hygiene, and he was able to perform activities of daily living, and hygiene was adequate in April 2010.  Thus, the Veteran has not had an intermittent inability to perform activities of daily living, and the evidence reflects a single instance of poor personal hygiene.  Although the Veteran has been noted to not be fully oriented, the preponderance of the evidence does not reflect disorientation to time or place.  For example, he was oriented to place.  There was some evidence of memory impairment, however, the preponderance of the evidence does not reflect memory loss for names of close relatives, own occupation, or own name.  For example, recent and long-term memory appeared intact in April 2008.  Thus, the preponderance of the evidence is against a finding that the Veteran's psychiatric symptomatology related to his PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has considered Mittledier, and has attributed all potentially service-connected symptoms to his service-connected psychiatric disability.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of occupational and social impairments, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

The weight of the evidence demonstrates that the Veteran's PTSD is no more than 70 percent disabling under Diagnostic Code 9411 for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU:  Criteria & Analysis

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2012), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are PTSD (rated 70 percent) and left hand scars (rated zero percent).  The combined disability rating is 70 percent.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a). 

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  At the November 2012 VA examination, the Veteran reported that he had three years of trade school.  He stated that he last worked as a cement finisher.  He reported that he worked for the Navy until 2003 when his position was terminated after being transferred to Mississippi.  He stated that he has been doing "odd jobs" and "labor jobs" since then.  The November 2012 VA examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  Indeed, the examiner indicated that the Veteran's PTSD symptoms resulted in occupational deficiencies in most areas.

Therefore, based on the November 2012 VA examination findings, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD.  As such, the Board has resolved doubt in favor of the Veteran, and the Veteran's claim of entitlement to a TDIU rating is granted.


ORDER

A rating in excess of 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


